EXHIBIT 10.1.1

SENIOR SECURED NOTE

(Deferred Payment)

 

$4,250,000.00 June 29, 2015        

EAGLE MOUNTAIN ACQUISITION LLC, a Delaware limited liability company
(“Borrower”), for value received, promises to pay to the order of CIL&D, LLC, a
Delaware limited liability company (the “Lender”), as set forth below at the
mailing address of 337 N. Vineyard Ave., 4th Floor, Ontario, CA 91764 (the
“Payment Address”), or at such other place as may be designated in writing by
Lender, in lawful money of the United States of America in immediately available
funds, Four Million Two Hundred Fifty Thousand Dollars and 00/100ths
($4,250,000.00) together with interest thereon from the date hereof, at the rate
or rates hereinafter specified.

WHEREAS, Borrower is a party to that certain Purchase and Sale Agreement dated
as of June 25, 2015 (the “Purchase Agreement”) among Borrower, Lender, Eagle
Mountain LLC, a Delaware limited liability company that is the sole member of
Borrower (“Holdco”), Eagle Crest Energy Company, a California corporation
(“ECEC”) and Kaiser Eagle Mountain, LLC a Delaware limited liability company
(“KEM”), pursuant to which, among other things, Lender agreed to sell to
Borrower 100% of the ownership interest in KEM;

WHEREAS, as payment of the purchase price to Lender under the Purchase
Agreement, Borrower and Lender entered into (i) this promissory note (this
“Note”) and (ii) that certain promissory note in the amount of $19,000,000 of
even date herewith in favor of Lender (the “Junior Note” and together with this
Note, the “Notes”). The $4,250,000 payment obligations under this Note are
sometimes referred to in the other Loan Documents as the “Deferred Payment”.
Collectively, the payment obligations under the Notes are sometimes referred to
herein as the “Loan”. Capitalized terms used herein without definition shall
have the meanings ascribed to such terms in the Junior Note; and

WHEREAS, this Note is directly and indirectly secured by, among other things
(collectively, the “Collateral Agreements”): (i) a pledge by Borrower of 100% of
the membership interest in KEM (the equity and other interest pledged under the
foregoing pledge agreement is sometimes referred to herein as the “KEM Pledged
Collateral”), (ii) a pledge by Holdco of 100% of the membership interest in
Borrower (the equity and other interest pledged under the foregoing pledge
agreement is sometimes referred to herein as the “Borrower Pledged Collateral”),
(iii) a pledge by certain shareholders of ECEC (the “ECEC Guarantors”) of their
respective interests in ECEC (collectively, the equity and other interest
pledged under such pledge agreements are sometimes referred to herein as the
“ECEC Pledged Collateral” and together with the KEM Pledged Collateral and the
Borrower Pledged Collateral, the “Pledged Collateral”), (iv) a guaranty by KEM
with respect to Borrower’s payment of the Loan, (v) a guaranty by Holdco with
respect to Borrower’s payment of the Loan, (vi) a guaranty by ECEC with respect
to Borrower’s payment of this Note (vii) a guaranty by the ECEC Guarantors with
respect to ECEC’s obligations under its guaranty , and (viii) a deed of trust,
assignment of leases and rents, security agreement and fixture filing granted by
KEM in favor of Lender (the “Deed of Trust”) with respect to certain real
property at Eagle Mountain, Riverside County, California (the “Eagle Mountain
Property”) in order to secure KEM’s obligations under its guaranty.
Collectively, the Notes and the Collateral Agreements are referred to herein as
the “Loan Documents”; and

WHEREAS, Borrower, Holdco, ECEC, Lender, KEM and First American Title Insurance
Company, as Escrow Agent, are entering into that certain Escrow Instructions and
Agreement dated as of June 25, 2015 (the “Escrow Agreement”) providing for a
joint escrow and the closing of the sale transaction under the Purchase
Agreement pursuant to the terms, procedures, covenants and conditions set forth
in the Escrow Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, as an inducement to Lender to enter into the Purchase Agreement
and to accept the Notes, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, Borrower and
Lender hereby agree as follows:

1. Recitals. Each of the recitals set forth above are true and correct and
incorporated herein.

2. Interest Rate. So long as no default or Event of Default has occurred,
interest shall accrue on the unpaid principal amount outstanding under this Note
at a rate equal to six percent (6.00%) per annum (“Interest Rate”).

3. Calculation of Interest. The Interest Rate payable hereunder shall be
calculated on the basis of the actual number of days elapsed over a period of
365 days commencing on the date of this Note.

4. Interest and Principal Payments; Maturity.

 

  (a) On 11:00 a.m. Pacific Time on February 29, 2016 (“Maturity Date”) all
unpaid principal of, and accrued but unpaid interest on, this Note shall be due
and payable.

(b) Payments made to Lender by Borrower hereunder shall be applied (i) first to
any reasonable, out-of-pocket fees or expenses of Lender arising under this
Note, under any of the other Loan Documents or as may otherwise become due to
Lender under the Loan Documents, (ii) second, to accrued interest under this
Note, and (iii) last, to the unpaid principal balance of this Note.

(c) So long as any amounts remain outstanding under this Note, any payments made
by or on behalf of Borrower shall applied by Lender as set forth herein,
regardless of whether any amounts remain outstanding to Lender by Borrower under
the Junior Note.

(d) Following the occurrence and during the continuance of an Event of Default,
any payments received by Lender from or on behalf of Borrower shall be applied
by Lender as Lender shall determine in its sole and absolute discretion.

5. Prepayment. This Note may be prepaid in full or in part at any time without
penalty or premium.

6. Grant and Protection of Security Interest.

(a) To secure maintenance and preservation of that certain license granted to
ECEC by the Federal Energy Regulatory Commission (the “FERC License”) for the
construction and operation of a planned hydro-electric, pumped-storage project
to be located on portions of the Eagle Mountain Property as such project may be
modified, amended or revised from time to time (the “Project”) and the value of
such assets held by ECEC (collectively, the “Secured Obligations”), Borrower
hereby unconditionally and irrevocably grants to Lender a “Security Interest” as
defined in the Uniform Commercial Code as in effect from time to time in the
State of California, and pursuant to this Note, in all of Borrower’s right,
title and interest in, to and under the following, each case whether now owned
or hereinafter acquired:

(1) All general intangibles relating to the Project, including, without
limitation, all studies, analyses and reports commissioned by or on behalf of
Borrower undertaken in contemplation or furtherance of the Project or the
financing of the Project, and any contract rights related thereto or related to
any other aspect of the Project analyzing, evaluating, commencing, constructing,
financing, completing or operating the Project (collectively, the “Project
Collateral”); and

(2) Any substitutes or replacements for any Project Collateral and all products
and cash and non-cash proceeds of the foregoing in whatever form, including, but
not limited to, cash, negotiable instruments and other instruments for the
payment of money, chattel paper, security agreements and other documents.

 

2



--------------------------------------------------------------------------------

(b) Borrower hereby authorizes Lender, at Borrower’s sole cost, (i) to file any
financing statement, (ii) to note its lien on any applicable certificate of
title and to file such certificates with the appropriate public office, and
(iii) to make any additional filings or recordings, in any public office deemed
necessary by Borrower to perfect or continue its Security Interest in the KEM
Pledged Collateral or the Project Collateral. The Security Interest granted by
Borrower shall at all times be valid, perfected and enforceable against Borrower
in accordance with the terms of this Note and the other Loan Documents, as
security for the Secured Obligations. Borrower shall, at Borrower’s sole cost
and expense, take all action that may be necessary or desirable, or that Lender
may reasonably request, so as at all times to maintain the validity, perfection,
enforceability and rank of the Security Interest in the KEM Pledged Collateral
or the Project Collateral in conformity with the requirements of this Note and
the other Loan Documents or to enable Lender or any holder hereof to exercise or
enforce rights granted or made available hereunder.

7. Representations and Warranties. Borrower represents and warrants as follows:

(a) Borrower is a limited liability company organized under the laws of the
State of Delaware.

(b) Borrower’s chief executive office is located at c/o Eagle Crest Energy
Company, 3000 Ocean Park Blvd., Suite 1020, Santa Monica, CA 90405.

(c) This Note and each of the other Loan Documents to which Borrower is a party
are legal, valid and binding obligations of such party, enforceable against such
party in accordance with their terms.

(d) This Note and each of the other Loan Documents to which Borrower is a party
are within the limited liability company power of Borrower and have been duly
authorized by all necessary company action.

(e) Borrower has not granted any security interest in any of the KEM Pledged
Collateral or the Project Collateral except as specifically permitted under the
Loan Documents.

(f) The execution, delivery and performance of this Note and each of the other
Loan Documents to which Borrower is a party, and the borrowing by Borrower
hereunder, do not and will not (a) require any consent, approval, authorization
of, or filings with, notice to or other act by or in respect of, any
governmental authority or any other person; (b) conflict with (i) to Borrower’s
knowledge, any provision of law or any applicable regulation, order, writ,
injunction or decree of any court or governmental authority, (ii) the governing
documents of Borrower, as applicable, or (iii) any material agreement,
indenture, instrument or other document, or any judgment, order or decree, which
is binding upon Borrower, as applicable; or (c) require, or result in, the
creation or imposition of any lien of any real property occupied by Borrower, as
applicable.

 

3



--------------------------------------------------------------------------------

8. Covenants. Borrower covenants and agrees that Borrower shall not incur or be
obligated on any debt either directly or indirectly, by way of guarantee,
suretyship or otherwise, other than (i) exists as of the date hereof and has
been disclosed in writing to Lender, (ii) unsecured trade and operational debt
(including, without limitation, equipment leases) incurred in the ordinary
course of business relating to the ownership, development and operation of the
Project and the routine administration of Borrower, in amounts not to exceed ten
percent (10%) of the Loan, (iii) any indebtedness the proceeds of which shall be
used to pay all amounts due under the Notes in their entirety, (iv) indebtedness
to Holdco, ECEC, KEM, or certain shareholders of ECEC (the “ECEC Guarantors”)
but only if (A) Holdco, ECEC, KEM and such ECEC Guarantors (the “Intercompany
Lenders”) shall be parties to the then applicable Collateral Agreements and such
indebtedness of Borrower to the Intercompany Lenders shall be collaterally
pledged to Lender, or (B) each applicable Intercompany Lender shall execute and
deliver to Lender a subordination agreement reasonably acceptable to the Lender
with respect to such indebtedness of the Borrower to such Intercompany Lenders,
and (v) indebtedness to any ECEC Guarantor pursuant to the terms of Section 8 of
the Junior Note. Borrower further covenants and agrees that it shall at all
times comply with any and all laws, ordinances and governmental and regulatory
rules and regulations to which Borrower, the KEM Pledged Collateral or the
Project Collateral is subject.

9. Conditions to Funding. The effectiveness of this Note as partial payment
under the Purchase Agreement is conditioned upon all conditions to effectiveness
under the Escrow Agreement being satisfied or waived by Lender.

10. Events of Default This Note will be in default if any one or more of the
following events (each an “Event of Default” and collectively “Events of
Default”) shall occur:

(a) Borrower’s failure to pay the principal of or interest on this Note, or on
any other obligations due and owing to Lender from Borrower under the other Loan
Documents, within five (5) business days of when the same become due and
payable;

(b) any Event of Default under any Loan Document shall exist beyond all
applicable notice and cure periods;

(c) any representation or warranty made by Borrower in this Note is
intentionally false or misleading in any material respect as of the date when
made;

(d) any creditor of Borrower other than Lender takes control or possession of
any of the KEM Pledged Collateral;

(e) Borrower shall be dissolved, either voluntarily or involuntarily and such
dissolution is not reversed or cured within sixty (60) days;

(f) without the prior written consent of Lender, Borrower: (i) sells, assigns,
transfers, exchanges, or otherwise disposes of any of the KEM Pledged Collateral
or the Project Collateral to any person other than (A) ECEC, Holdco, or KEM,
(B) a wholly-owned subsidiary or any other Affiliate that becomes a party to the
appropriate Loan Documents or (C) permitted under the Deed of Trust or any other
Loan Document, (ii) creates, incurs or permits to exist any pledge, lien,
mortgage, hypothecation, security interest, charge, option or any other
encumbrance with respect to any of the KEM Pledged Collateral, the Project
Collateral or any interest therein, or any proceeds thereof, except for any lien
or security interest granted in same (A) in favor of Lender, (B) prior to the
date hereof, (C) permitted under the Deed of Trust

 

4



--------------------------------------------------------------------------------

or any other Loan Document, (D) which is discharged or contested and bonded in a
manner reasonably acceptable to Lender within sixty (60) days thereafter,
(E) pursuant to a financing transaction through which this Note shall be paid in
full, or (F) as specifically approved in writing by Lender;

(g) an Insolvency Proceeding is commenced against Borrower, and any of the
following events occur: (a) Borrower consents to the institution of such
Insolvency Proceeding against it, (b) the petition commencing the Insolvency
Proceeding is not timely controverted, (c) the petition commencing the
Insolvency Proceeding is not dismissed within sixty (60) calendar days of the
date of the filing thereof, or (d) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, Borrower,. As used
herein, the term “Insolvency Proceeding” means any proceeding commenced by or
against any person under any provision of the United States Bankruptcy Code or
under any other federal bankruptcy or insolvency law or any assignment for the
benefit of creditors;

(h) an Insolvency Proceeding is commenced by Borrower;

(i) Borrower makes any payment on account of indebtedness that has been
contractually subordinated in right of payment to the payment of this Note,
except to the extent Borrower is current on all payments required under this
Note and such payment is permitted by the terms of the subordination provisions
applicable to such indebtedness;

(j) any (i) taxes, assessments or governmental charges or levies imposed upon
Borrower or upon its income or profits or upon any properties belonging to
Borrower (collectively “Taxes”) becomes delinquent, unless such Taxes are
otherwise being contested by Borrower in accordance with applicable law, or
(ii) the failure to pay or discharge when due any claims of materialmen,
mechanics, carriers, warehousemen or landlords for labor, materials, supplies or
rentals which, if unpaid, would reasonably become a lien recorded or filed
against any properties of Borrower, unless otherwise being contested by Borrower
in accordance with applicable law or bonded in a manner reasonably acceptable to
Lender or discharged within sixty (60) days; or

(k) Holdco shall cease to own and control, directly or indirectly, 100% of the
equity interests of Borrower, or Borrower shall cease to own and control,
directly or indirectly, 100% of the equity interests of KEM;

then, the principal amount evidenced by this Note, all interest thereon, and all
other amounts payable hereunder shall, become and be immediately due and
payable, in immediately available funds, without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived by Borrower.

11. Default Rate of Interest. After maturity, by acceleration or otherwise, this
Note shall bear interest at a rate equal to five percent (5%) per annum in
excess of the applicable Interest Rate at the time that default interest becomes
payable (“Default Rate”).

12. Remedies. Should Borrower fail to make any payment hereon on the date on
which it shall be delinquent, or should any Event of Default occur and be
continuing, then Lender, at its option and without notice or demand, may declare
immediately due and payable the entire unpaid balance of principal under this
Note, together with all accrued interest thereon, and after the date of such
default this Note shall bear interest at the Default Rate. In such case Lender
may also recover all actual, out-of-pocket costs of suit and other expenses in
connection with efforts to collect any of the aforesaid amounts, together with
reasonable attorneys’ fees (including reasonable attorneys’ fees for
representation in proceedings under the Bankruptcy Code), regardless of whether
litigation is commenced, together with

 

5



--------------------------------------------------------------------------------

interest on any judgment obtained by Lender at the Default Rate, including
interest at the Default Rate from and after the date of any foreclosure sale
until actual payment is made to Lender of the full amount due Lender. In
addition to the foregoing, Lender may exercise any and all other rights
available to Lender under this Note and otherwise under applicable law. Borrower
hereby waives any and all presentment, demand, notice of dishonor, protest, and
all other notices and demands in connection with the enforcement of Lender’s
rights under this Note or any of the other Loan Documents, and hereby consents
to, and waives notice of release, with or without consideration, of any of the
KEM Pledged Collateral and the Project Collateral, notwithstanding anything
contained herein to the contrary.

13. Assignment. Lender may assign to one or more person or other entities all or
a portion of his rights under this Note, provided Lender gives Borrower written
notice of such assignment on or before the date of such assignment. In the event
of an assignment of all of its rights, Lender may transfer this Note to the
assignee. Lender may, in connection with any assignment or proposed assignment,
disclose to the assignee or proposed assignee any information relating to
Borrower furnished to Lender by or on behalf of Borrower. Should the Lender
assign this Note or any of its rights under this Note, all instances requiring
Lender’s consent or discretion in the Loan Documents (including any decisions
within Lender’s “sole discretion”) shall then be deemed to require Lender’s
reasonable consent or discretion.

14. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California.

15. Jurisdiction; Waiver of Jury Trial. Where federal jurisdiction exists over
any action, suit or proceeding arising out of or in any way connected with this
Note, the parties designate the United States District Court for the Central
District of California, for the exclusive resolution of the dispute and submit
to the jurisdiction of that court. Where federal jurisdiction does not exist
over any such action, suit or proceeding, the parties designate the state courts
within San Bernardino County, California, for the exclusive resolution of the
dispute and submit to the jurisdiction of any such court. Nothing in this
paragraph is intended to limit in any way a party’s right to appeal all or any
part of a decision, ruling or judgment of any court.

16. Remedies Cumulative. All rights and remedies of the parties under this Note
and the other Loan Documents are cumulative and without prejudice to any other
rights or remedies under law. Nothing contained herein shall be construed as
limiting the parties’ rights to redress for fraud.

17. No Waiver by Lender. No Event of Default shall be waived by Lender except in
writing. No failure or delay on the part of Lender in exercising any right,
power or remedy hereunder shall operate as a waiver of the exercise of the same
or any other right at any other time; nor shall any single or partial exercise
of any such right, power or remedy preclude any other or further exercise
thereof or the exercise of any other right, power or remedy hereunder.

18. Waivers of Borrower.

(a) Borrower acknowledges that it has relied on the advice of its own counsel in
making this Note and has reviewed the waivers of rights contained herein with
its counsel.

(b) Borrower hereby fully and completely waives, releases and relinquishes any
statute of limitations affecting any of Borrower’s liability hereunder or the
enforcement thereof, including without limitation, any right, defense or benefit
under Cal. Code of Civ. Proc. Section 337.

(c) Borrower expressly waives any defense or benefits arising out of any federal
or state bankruptcy, insolvency, or debtor relief laws, including without
limitation, under Section 364 or 1111(b)(2) of the United States Bankruptcy
Code.

 

6



--------------------------------------------------------------------------------

19. Notices. Any notice, request, demand, consent, confirmation or other
communication under this Note shall be in writing and delivered in person or
sent by telecopy, recognized overnight courier or registered or certified mail,
return receipt requested and postage prepaid, to the addresses set forth below.
Such notices shall be deemed effective on the day on which delivered or sent if
delivered in person or sent by telecopy (with answerback confirmation received),
on the first (1st) business day after the day on which sent, if sent by
recognized overnight courier or on the fifth (5th) business day after the day on
which mailed, if sent by registered or certified mail.

 

TO LENDER: WITH A COPY TO: CIL&D, LLC CIL&D, LLC 337 N. Vineyard Ave., 4th Floor
337 N. Vineyard, 4th Floor Ontario, CA 91764 Ontario, CA 91764 Attn.: Richard E.
Stoddard Attn.: Terry Cook Telephone: 909.483.8501 Telephone: 909.483.8511
Facsimile: 909.944.6605 Facsimile: 909.944.6605 TO BORROWER: WITH A COPY TO
EAGLE MOUNTAIN ACQUISITION LLC LATHAM & WATKINS LLP c/o Eagle Crest Energy
Company 355 S. Grand Ave 3000 Ocean Park Blvd, Suite 1020 Los Angeles, CA
90071-1560 Santa Monica, CA 90405 Attn: Kevin Ehrhart Attn.: J. Douglas Divine
Telephone: 213.485.1234 Telephone: 310.450.9090 Facsimile: 213.891.8763
Facsimile: 310.450.9494 WITH A COPY TO WEXFORD CAPITAL LP 411 West Putnam Ave.
Greenwich, CT 06830 Attention: Antony Lundy Email: tlundy@wexford.com Facsimile:
203.891.8763 Attention: Arthur Amron Email: aamron@wexford.com Facsimile:
203.862.7032

20. Headings; Interpretation. The article and section headings contained in this
Note are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Note. Both parties have participated
substantially in the negotiation and drafting of this Note and agree that no
ambiguity herein should be construed against the draftsman.

21. Severability. If any provision of this Note shall be determined to be
invalid, illegal or incapable of being enforced, all other conditions and
provisions of this Note shall nevertheless remain in full force and effect so
long as the economic or legal substance of the transactions contemplated hereby
are not affected in any manner materially adverse to any party.

 

7



--------------------------------------------------------------------------------

22. Entire Agreement. This Note and the other Loan Documents set forth the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof, and supersedes all prior and contemporaneous agreements
and understandings relative to such subject matter.

[signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed and delivered this Note the day and
year first above written.

 

BORROWER:

EAGLE MOUNTAIN ACQUISITION LLC,

a Delaware limited liability company

By:

/s/ Doug Divine

Name:

Doug Divine

Title: Authorized Person

Signature page to Senior Secured Note